              Case: 4:21-cv-00559-JCH Doc. #: 1-2 Filed: 05/13/21 Page: 1 of 2 PageID #: 22
Case.net: 2122-CC00597 - Docket Entries                                         https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.ca...




                                                                                        Search for Cases by:

         Judicial Links   |   eFiling   |   Help   |   Contact Us   |   Print                    GrantedPublicAccess    Logoff CHRISLAROSE

                          2122-CC00597 - MELLONY MILTON V TRANSAMERICA PREMIER LIFE ET
                                                    AL (E-CASE)



         Click here to eFile on Case                 Sort Date Entries:                              Display Options:
                                                                        Descending
         Click here to Respond to Selected Documents
                                                                                         Ascending


          05/03/2021          Filing:
                              DEPARTMENT OF COMMERCE AND INSURANCE

          04/29/2021          Corporation Served
                              Document ID - 21-SMCC-2061; Served To - TRANSAMERICA PREMIER LIFE INSURANCE
                              COMPANY; Server - ; Served Date - 15-APR-21; Served Time - 09:51:00; Service Type - Sheriff
                              Department; Reason Description - Served

          04/21/2021          Corporation Served
                              Document ID - 21-SMOS-1226; Served To - MONUMENTAL LIFE INSURANCE COMPANY; Server - ;
                              Served Date - 13-APR-21; Served Time - 11:25:00; Service Type - Sheriff Department; Reason
                              Description - Served
                              Certificate of Service
                              Certificate of Service.
                                Filed By: MATTHEW P O'GRADY
                                On Behalf Of: MELLONY MILTON
                              Notice of Service
                              Affidavit of Service of Summons on Defendant Monumental Life Insurance Company.
                                  Filed By: MATTHEW P O'GRADY
                                  On Behalf Of: MELLONY MILTON

          04/06/2021          Jury Trial Scheduled
                                  Scheduled For: 09/07/2021; 9:00 AM ; MICHAEL FRANCIS STELZER; City of St. Louis

          03/25/2021          Summ Issd- Circ Pers Serv O/S
                              Document ID: 21-SMOS-1226, for MONUMENTAL LIFE INSURANCE COMPANY.
                              Summons Issued-Circuit
                              Document ID: 21-SMCC-2061, for TRANSAMERICA PREMIER LIFE INSURANCE COMPANY.
                              Filing Info Sheet eFiling
                                  Filed By: MATTHEW P O'GRADY
                              Note to Clerk eFiling
                                  Filed By: MATTHEW P O'GRADY
                              Pet Filed in Circuit Ct
                              Petition.
                                 Filed By: MATTHEW P O'GRADY
                                 On Behalf Of: MELLONY MILTON



1 of 2                                                                                                                             5/10/2021, 2:10 PM
                                                                                                                                Exhibit B
              Case: 4:21-cv-00559-JCH Doc. #: 1-2 Filed: 05/13/21 Page: 2 of 2 PageID #: 23
Case.net: 2122-CC00597 - Docket Entries                  https://www.courts.mo.gov/casenet/cases/searchDockets.do?inputVO.ca...



                            Judge Assigned
         Case.net Version 5.14.17.6          Return to Top of Page                                Released 04/13/2021




2 of 2                                                                                                      5/10/2021, 2:10 PM
